Case: 22-20044     Document: 00516506648         Page: 1     Date Filed: 10/13/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                     October 13, 2022
                                  No. 22-20044                         Lyle W. Cayce
                                                                            Clerk

   Nachaiya Kama,

                                                           Plaintiff—Appellant,

                                       versus

   Memorial Hermann Health Systems;
   TIRR Memorial Hermann,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:19-CV-4682


   Before Jones, Southwick, and Ho, Circuit Judges.
   Per Curiam:*
          Nachaiya Kama was hired by Memorial Hermann Health System in
   October 2017 and received numerous disciplinary actions for poor
   performance and unprofessional behavior. After being fired, Kama alleged
   that her supervisor sexually assaulted her both before and immediately after


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-20044        Document: 00516506648              Page: 2      Date Filed: 10/13/2022




                                         No. 22-20044


   she began employment. She sued her former employer, claiming assault and
   battery, sexual harassment, race discrimination, and retaliation. The district
   court, after an oral hearing, granted Memorial Hermann’s motion for
   summary judgment. Kama appeals pro se, and this court affirms. 1
           Memorial Hermann Health System cannot be held liable under
   Kama’s assault and battery claim. As the district court noted, “[i]n order for
   the plaintiff to prevail on her tort-based sexual assault/harassment claim, she
   must establish [that] the assault that McLeod allegedly committed occurred
   while he was acting within his authority, in furtherance of his employer’s . . .
   business . . . .” Kama does not contend that the alleged assault was within
   the scope of McLeod’s employment. Consequently, Memorial Hermann
   cannot be held liable for McLeod’s intentional tort.
           The District Court properly granted summary judgment on the sexual
   harassment claim. To prevail under Title VII, the plaintiff must show that
   “(1) the victim belongs to a protected group; (2) the victim was subjected to
   unwelcome harassment; (3) the harassment was based on a protected
   characteristic; (4) the harassment affected a term, condition, or privilege of
   employment; and (5) the victim's employer knew or should have known of
   the harassment and failed to take prompt remedial action.” E.E.O.C. v.
   WC&M Enterprises, Inc., 496 F.3d 393, 399 (5th Cir. 2007). McLeod, though
   a “supervisor,” had no power to hire or fire Kama and is therefore treated as
   a coworker for Title VII purposes, thus, his alleged assault cannot be imputed
   directly to the employer, though it is subject to the coworker harassment



           1
            Kama filed her Notice of Appeal 45 days after the district court entered its Final
   Judgment, which would ordinarily make the appeal untimely. FED. R. APP. P. 4(a)(1)(A).
   However, this court construes Kama’s motions to retain the case on the docket as a
   Rule 59(e) motion to alter or amend the judgement, which moves back the deadline. FED.
   R. APP. P. 4(a)(4)(A).




                                               2
Case: 22-20044        Document: 00516506648        Page: 3   Date Filed: 10/13/2022




                                    No. 22-20044


   standards. Assuming arguendo that she has met her other burdens, Kama has
   not created a material fact issue as to whether Memorial Hermann knew or
   should have known of McLeod’s alleged misconduct. Although Kama
   claimed that she informed a clinical nurse manager (not in her unit) and
   several co-workers, she admits that she never reported it through Hermann
   Memorial’s official channels. She did not go to the Human Resources
   Department or to the police until March 2019, a month after she had been
   terminated. Since the conduct was not “known to ‘higher management’ or
   to someone who ha[d] the power to take action to remedy the problem,”
   Memorial Hermann is not liable. Sharp v. City of Houston, 164 F.3d 923, 929
   (5th Cir. 1999).
          Kama’s race discrimination claim also fails. Individuals who pursue
   claims of discrimination under Title VII must first exhaust their
   administrative remedies. Taylor v. Books A Million, Inc., 296 F.3d 376, 378-
   79 (5th Cir. 2002). “Exhaustion occurs when the plaintiff files a timely
   charge with the EEOC and receives a statutory notice of right to sue.” Id. at
   379. But Kama did not assert race discrimination in her EEOC Charge, so
   she cannot bring this claim to federal court.
          Neither can Kama prevail in her retaliation claim.         To survive
   summary judgment, a plaintiff must create a genuine issue of material fact
   that she was subject to an adverse employment action for engaging in a
   protected activity. Wooten v. McDonald Transit Assocs., Inc., 788 F.3d 490,
   496–97 (5th Cir. 2015). She must also show that any non-retaliatory reason
   given for her dismissal was pretext. Septimus v. Univ. of Houston, 399 F.3d
   601, 607–08 (5th Cir. 2005). Kama alleges that she was fired for opposing
   sexual harassment and sexual assault, but there is no evidence that she alerted
   Memorial Hermann that she had been sexually assaulted until after her
   termination. Further, Kama has failed to show that Memorial Hermann’s
   non-retaliatory rationale was pretextual. On the contrary, the record shows



                                          3
Case: 22-20044    Document: 00516506648          Page: 4   Date Filed: 10/13/2022




                                  No. 22-20044


   that she was fired after a long string of disciplinary actions involving a
   smorgasbord of misbehavior.
         The district court correctly disposed of Kama’s claims. The summary
   judgment is AFFIRMED.




                                       4